DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5 and 12 are objected to because of the following informalities:  
“the test code” as found in claim 5 does not have proper antecedent basis.  It should be dependent on claim 3 to correct this.
“a test suite” as found in claim 12 causes a lack of clarity for this limitation since in line 5 of claim 1 "a test suite” has been previously introduced and so it is unclear if the applicant intended to introduce a new second test suite or refer to the previously introduced test suite. For the purposes of this opinion, as best understood, claims 12 is interpreted to read "the test suite", to restore clarity. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 2, 7, 13, 14, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McNamara, US Patent No. 6,687,662 B1.

In reference to claim 1, McNamara teaches a hardware test suite generator (an Electronic Design Automation to test design of a circuit using test vectors (hardware test suite generator); abstract, column 2, lines 11-46) comprising: 
a script reader configured to receive a test definition script and parse the test definition script (a design database 102 (script reader) receives a design description (test definition script) from a functional model 202 and analyzes the design description via a coverage analysis tool; figure 2, column 5, lines 20-30, column 6, lines 65-67, column 7, lines 1-5); 
a test generator configured to receive the parsed test definition script from the script reader (a test generator 106 imports the analyzed design description from the design database 102; figure 2, column 5, lines 20-30, column 6, lines 65-67, column 7, lines 1-5), the test generator further configured to create a test suite (the test generator 106 creates a test vector (test suite); column 4, line 50); 
a template reader configured to receive a test definition template and parse the test definition template (a test bench 108 imports a reference description (test definition template) and analyzes the reference description via a coverage analysis tool; figure 2, column 6, lines 65-67, column 7, lines 1-40); and 
a code generator configured to receive the parsed test definition script from the script reader and receive the parsed test definition template from the template reader (a simulated design 112 (code generator configured) receives the analyzed design description and the 

In reference to claim 2, McNamara teaches wherein the code generator is further configured to receive the test suite (the simulated design 112 receives the test vector from the test generator 106; column 3, line 46-48).
In reference to claim 7, McNamara teaches wherein the test definition script can be modified to perform different testing activities (the design description associated with basic blocks can be modified to perform different testing activities at multiple transition arcs; figure 4, column 5, lines 20-50, column 6, lines 54-60).
In reference to claim 13, McNamara teaches wherein the test definition script defines a plurality of expected combinations to be tested (the design description defines portions (expected combinations) of the simulated design that remain to be tested; abstract, column 6, lines 65-67).
In reference to claim 14, McNamara teaches a method comprising: 
defining a test definition script and a test definition template (a method comprising a design description (test definition script) and reference description (test definition template); column 6, lines 65-67, column 7, lines 1-40); 
reading, by a hardware test suite generator, the test definition script and the test definition template (a test generator 106 (hardware test suite generator) imports the design description and the reference description; column 7, lines 1-40); 
parsing and composing, by the hardware test suite generator, the test definition script and the test definition template (analyzing and generating by the test generator 106 the design description and the reference description; figure 2, column 5, lines 20-30, column 6, lines 65-67, column 7, lines 1-40); and 


In reference to claim 18, McNamara teaches wherein the test definition script can be modified to perform different testing activities (the design description associated with basic blocks can be modified to perform different testing activities at multiple transition arcs; figure 4, column 5, lines 20-50, column 6, lines 54-60).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 3-6, 10, 15-17, and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over McNamara, US Patent No. 6,687,662 B1 in view of Hollander, US Patent No. 6,530,054 B2.

In reference to claim 3, McNamara teaches the hardware test suite generator of claim 1. McNamara does not teach wherein the code generator is further configured to generate a test code. Hollander teaches wherein the code generator is further configured to generate a test code (the test generator 26 (code generator) creates a functional description (test code) for the device verification test; column 7, lines 17-20). Accordingly, it would have been obvious for one of ordinary skill in the art at the time of the invention to modify the hardware test suite generator of McNamara to provide wherein the code generator is further configured to generate a test code, as taught by Hollander, in order gain the advantage of increasing the speed of the design verification process (See Hollander; column 9, lines 6-9).
 	In reference to claim 4, McNamara in view of Hollander teaches the hardware test suite generator of claim 3. McNamara does not teach wherein the test code is usable in other verification environments. Hollander teaches wherein the test code is usable in other verification environments (the functional description created for the device verification test is reusable in other verification environments and test suites; abstract). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the hardware test suite generator of McNamara to provide wherein the test code is usable in other verification environments, as taught by Hollander, in order gain the advantage of reducing the time expended in Verification and therefore increase productivity (See Hollander; column 5, lines 56-58).
In reference to claim 5, McNamara teaches the hardware test suite generator of claim 1. McNamara does not teach wherein the test suite and a test code are communicated to a 
In reference to claim 6, McNamara in view of Hollander teaches the hardware test suite generator of claim 5. McNamara does not teach wherein the hardware platform includes one of a field-programmable gate array "FPGA", a digital signal processor “DSP", and a microcontroller. Hollander teaches wherein the hardware platform includes one of a field-programmable gate array “FPGA", a digital signal processor “DSP", and a microcontroller (the hardware modeler includes FPGA; column 2, lines 5-20). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the hardware test suite generator of McNamara to provide wherein the hardware platform includes one of a field-programmable gate array "FPGA", a digital signal processor “DSP", and a microcontroller, as taught by the Hollander, in order to gain the advantage of introducing increasingly faster simulators (See Hollander; column 3, lines 5-10).
In reference to claim 10, McNamara teaches the hardware test suite generator of claim 1. McNamara does not teach wherein the hardware test suite generator supports an incremental verification process to generate test suites that cover additional defined parameter combinations. Hollander teaches wherein the hardware test suite generator supports an incremental verification process to generate test suites that cover additional defined parameter combinations (the test generator permits an incremental verification functions to development test suites that cover test combinations of commands (additional defined parameter 
In reference to claim 15, McNamara teaches the method of claim 14. McNamara does not teach wherein the test code is usable in other verification environments. Hollander teaches wherein the test code is usable in other verification environments (the functional description created for the device verification test is reusable in other verification environments and test suites; abstract). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of McNamara to provide wherein the test code is usable in other verification environments, as taught by Hollander, in order gain the advantage of reducing the time expended in Verification and therefore increase productivity (See Hollander; column 5, lines 56-58).
In reference to claim 16, McNamara teaches the method of claim 14. McNamara does not teach wherein the test suite and the test code are communicated to a hardware platform for testing Hollander teaches wherein the test suite and the test code are communicated to a hardware platform for testing (the test suite and the functional description are communicated to a hardware modeler (hardware platform) for testing through API; abstract, column 2, lines 5-20, column 3, lines 21-25). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of McNamara to provide wherein the test suite and the test code are communicated to a hardware platform for testing, as taught by the Hollander, in order to gain the advantage of introducing increasingly faster simulators (See Hollander; column 3, lines 5-10).

In reference to claim 20, McNamara teaches the method of claim 14. McNamara does not teach wherein the hardware test suite generator supports an incremental verification process to generate test suites that cover additional defined parameter combinations. Hollander teaches wherein the hardware test suite generator supports an incremental verification process to generate test suites that cover additional defined parameter combinations (the test generator permits an incremental verification functions to development test suites that cover test combinations of commands (additional defined parameter combinations); abstract, column 8, lines 37-42, column 12, lines 29-34). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of McNamara to provide wherein the hardware test suite generator supports an incremental verification process to generate test suites that cover additional defined parameter combinations, as taught by Hollander, in order to gain the advantage of increasing co-verification productivity (See Hollander; column 10, lines 60-61).

8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNamara, US Patent No. 6,587,662 B1 in view of Fister, US Patent Application Publication No. 2013/0086538 A1.
In reference to claim 8, McNamara teaches the hardware test suite generator of claim 1. McNamara does not teach wherein the test definition script can identify multiple iterations to provide 100% testing coverage. Fister teaches wherein the test definition script can identify multiple iterations to provide 100% testing coverage (the new Perl script (test definition script) determines loop process (multiple iterations) to provide 100 % testing coverage; paragraphs [0022], [0024]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the hardware test suite generator of McNamara to provide wherein the test definition script can identify multiple iterations to provide 100% testing coverage, as taught by Fister, in order to gain the advantage of providing substantially complete design verification more efficiently (See Fister; paragraph [0002]).
In reference to claim 19, McNamara teaches the method of claim 14. McNamara does not teach wherein the test definition script can identify multiple iterations to provide 100% testing coverage. Fister teaches wherein the test definition script can identify multiple iterations to provide 100% testing coverage (the new Perl script (test definition script) determines loop process (multiple iterations) to provide 100 % testing coverage; paragraphs [0022], [0024]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of McNamara to provide wherein the test definition script can identify multiple iterations to provide 100% testing coverage, as taught by Fister, in order to gain the advantage of providing substantially complete design verification more efficiently (See Fister; paragraph [0002]).

9 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNamara, US Patent No. 6,587,662 B1 in view of Johnson et al., US Patent Application Publication No. 2004/0073890 A1.
In reference to claim 9, McNamara teaches the hardware test suite generator of claim 1. McNamara does not teach wherein the hardware test suite generator supports tracking during a verification process. Johnson teaches wherein the hardware test suite generator supports tracking during a verification process (the Test management system allows tracking configurations under a predetermined test case comprising verification procedures; paragraph [0020], claim 1 of Johnson). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the hardware test suite generator of McNamara to provide wherein the hardware test suite generator supports tracking during a verification process, as taught by Johnson, in order to gain the advantage of providing traceability of testing by tracking usage and pass/fail rates for test cases across projects, groups and test plans (See Johnson; paragraph [0011]).

Claim 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNamara, US Patent No. 6,587,662 B1 in view of Blue et al., US Patent Application Publication No. 2012/0260132 A1.
In reference to claim 11, McNamara teaches the hardware test suite generator of claim 1. McNamara does not teach wherein the hardware test suite generator defines an n-D space by Base Axis of the test definition script. Blue teaches the hardware test suite generator defines an n-D space by Base Axis of the test definition script (the Combinatorial Test Design generator (hardware test suite generator) defines a two functional attribute test space (n-D space) by tuples (Base Axis) of the test description (test definition script); paragraphs [0021], [0034], [0058]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the hardware test suite generator of McNamara to provide wherein the hardware test 
In reference to claim 12, McNamara teaches the hardware test suite generator of claim 1. McNamara does not teach wherein creation of the test suite is based on set operations in n-D space. Blue teaches wherein creation of the test suite is based on set operations in n-D space (the creation of test suite is based on test requirements (set operations) in two functional attribute test space; paragraphs [0034], [0038]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the hardware test suite generator of McNamara to provide wherein creation of the test suite is based on set operations in n-D space, as taught by Blue, in order gain the advantage of reducing a size of the test suite while preserving the n-wise combinations coverage of the original test suite (See Blue; abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON BOWERS whose telephone number is (571)272-1888.  The examiner can normally be reached on Flex M-F 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/B.B/            Examiner, Art Unit 2851       





/JACK CHIANG/            Supervisory Patent Examiner, Art Unit 2851